DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III (claims 13-23) and species (WDR62 and siRNA) in the reply filed on 9/7/22 is acknowledged.  The traversal is on the ground(s) that a requirement for restriction is permissible if there is a patentable difference between the species as claimed and there would be a serious burden on the examiner if restriction is not required.  See MPEP 808.01(a).  Applicant asserts that the latter standard is not met and that the examination of all species would not be a burden on the examiner.  This is not found persuasive because the instant case is a 371 application, where burden is not a requirement. See also, MPEP §801, which explicitly states that, "applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in Chapter 1800." Wherein Chapter 1800, and specifically, 1893.03 (d), clearly states that, "Examiners are reminded that unity of invention (.not restriction.) practice is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371 .” 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/22.
Upon further consideration, ZNF205, BTN2A1, and EP300 in claims 13, 14, 16-19 and 23 and shRNA and antisense polynucleotide in claim 20 are rejoined with the elected species and examined.
The non-elected genes in claims 13, 14, and 16-19 and 23 and claim 15 and small molecule inhibitor in claim 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/22.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The report on patentability of the IPEA and/or ISA has been considered by the examiner. 



Claim Objections
Claims 13, 14, and 16 are objected to because of the following informalities: two commas after the term ZDHHC16.  Appropriate correction is required.

Specification
The use of the term LIPOFECTAMINE and other terms on page 44, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Improper Markush Rejection
Claims 13, 14, and 16-23 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of genes in the pending claims is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  While the genes share a common use (enhance production of a viral proteins and/or overall production of live infections virus), the genes do not share a single structural similarity because list of genes fall into multiple classes/families and functions, including kinases, proteases, ubiquitination, innate immunity, apoptosis (see page 53).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 14, 16-19, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a cell which is composition of matter, which is a statutory category of invention.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the cell reads on a cell found in nature.  The broadest reasonable interpretation of that claimed cell embraces a human comprising the cell.  Since several of the claims do not include any exogenous control element, a cell having reduced expression of a gene listed in the claims could read on a human having the mutated gene(s).  The claims do not contain any structural elements that would distinguish the cell from one found in nature.  When the claimed cell is compared to its counterpart, the comparison indicates that there are not differences in structure, function or other characteristics.  Therefore, the claimed product is a product of nature exception. 
The term “engineered” in the pre-amble of claim 23 does not distinguish the cell from a cell found in nature.  The preamble language does not indicate any structural or manipulative difference in the invention recited in the body of the claim (cell comprising a decreased expression of at least one gene).

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13, 14, 16-20 and 23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The broadest reasonable interpretation of that claimed cell embraces a cell line or a human comprising the cell (see page 26).

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariplow et al. (US 20150374812, cited on an IDS).
‘812 teaches an engineered cell line wherein the cells of the cell line comprise decreased expression of at least one coding region selected from Table 1 compared to a control cell line, and optionally wherein the at least one coding region is selected from ZFN205, CNDT2, SEC61G, ETS1, TAF1L, MCCD1, LY6G6C, GLXP3, GCCR, or EP300.  See pages 1-6 (table 1), 9, and 22-23.  Decreased expression of the genes can be achieved by multiple methods including techniques that manipulate genomic DNA, messenger, and/or non-coding RNA and/or proteins.

Claims 13, 14, 19-20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behren et al. (WO 2015/077844).
Behren et al. teach administering BTN2A1 siRNA to cells to reduce expression of the gene (pages 2 and 40-42).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 14, and 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,137,188. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a cell line having reduced expression of at least one gene selected from ZFN205, BTN2A1, and EP300.

Claims 13, 14, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,883,086. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a cell line having reduced expression of at least one gene, including ZFN205.  The reduction of the gene can be an exogenous control element or through a mutation in a regulator region operably linked to the coding region of the gene.


Conclusion
The prior art of record (Wu et al. Scientific Data 2017, cited on an IDS) and not relied upon is considered pertinent to applicant's disclosure.  Wu et al. teaches the claimed product, however, a rejection under 102(a)(1) is not applicable in view of 102(b)(1)(A) exception to the 102(a)(1) because the disclosure lists one (Ralph Tripp) inventor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635